Citation Nr: 1414792	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-48 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), to include as secondary to a service-connected low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

There is an indication that the Veteran's bilateral CTS may be caused or aggravated by his use of a cane due to his service-connected low back disability.  An examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his bilateral carpal tunnel syndrome.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A March 2010 VA treatment record noting that the Veteran has bilateral CTS "aggravated by cane use."

ii) A March 2010 VA EMG report noting that the Veteran has bilateral median neuropathy and superimposed diffuse sensory neuropathy "most likely" secondary to diabetes mellitus.  

c) The examiner provide opinions as to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that bilateral carpal tunnel syndrome was proximately due to or the result of his service-connected low back disability, specifically to include use of a cane.

ii) Whether it is at least as likely as not (50 percent or greater probability) that bilateral carpal tunnel syndrome was aggravated beyond its natural progression by his service-connected low back disability, specifically to include use of a cane.  

iii) If and only if the examiner determines that the Veteran's bilateral carpal tunnel syndrome was not caused or aggravated by his service-connected low back disability, determine whether it is at least as likely as not (50 percent or greater probability) that his bilateral carpal tunnel syndrome began during active service or is related to any incident of service.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


